931 F.2d 900
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Lawrence M.C. PEKOSKE, Petitioner-Appellant,v.G.L. HENMAN, Warden, Respondent-Appellee.
No. 91-3034.
United States Court of Appeals, Tenth Circuit.
May 3, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER
JOHN D. MOORE, Circuit Judge.


1
Lawrence M.C. Pekoske appeals the denial of a petition for writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  Petitioner claimed he was deprived of constitutional rights because of circumstances involved in the revocation of accumulated good time credits.  The district court found his petition without legal merit and denied relief.  The court further denied petitioner's motion to appeal without prepayment of funds, holding the appeal is "legally frivolous and is not taken in good faith."


2
The case is now pending before us upon petitioner's motion to proceed in forma pauperis.    Initially, we observe 28 U.S.C. Sec. 1915(a) suggests the motion must be denied.  The statute states:  "An appeal may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith."    Because the district court's order is not in the form of a certification, we have taken the additional precaution of examining the petitioner's brief and the record to make our own determination of the merits of the case.


3
The revocation of good time credits does not itself constitute a deprivation of a constitutionally protected right that entitles a prisoner to habeas corpus.  If the prisoner is afforded an institutional process in which he can be heard on the issue, Wolff v. McDonnell, 418 U.S. 539 (1974), and if the institutional decision is supported by "some evidence in the record," Superintendent, Mass.  Correctional Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985), due process is served.  The district court carefully reviewed petitioner's claims in light of these strictures and found them wanting.  We can find no error in this result.


4
In order to succeed on the in forma pauperis motion, petitioner must show both a financial inability to pay the required filing fees and the existence of a reasoned, non-frivolous argument on the law and facts in support of the issues raised on appeal.  See 28 U.S.C. Sec. 1915(a);  Coppedge v. United States, 369 U.S. 438 (1962);  Ragan v. Cox, 305 F.2d 58 (10th Cir.1962).


5
We conclude appellant can make no rational argument on the law or facts in support of the issues raised on appeal.  Therefore, the motion for leave to proceed on appeal in forma pauperis is DENIED.  Furthermore, the appeal is DISMISSED because no rational argument can be made.  The mandate shall issue forthwith.